tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas taxpayer_identification_number _ form tax_year ended person to contact id number contact numbers manager name id number contact numbers certified mail - return receipt requested dear we are enclosing a technical_advice_memorandum tam that we requested from eo rulings and agreements in washington d c generally we request tams for issues that cannot be resolved in the basis of law regulations or other published precedent please take time to follow the instructions in the attached notice of intention to disclose technical_advice your sanitized tam is subject_to public inspection in the irs electronic reading room by sec_6110 and we want to be sure you have another opportunity to identify additional content you believe requires lawful deletion from public inspection your examination will be concluded on the basis of the tam’s conclusions you will - receive a closing letter when your examination is complete if you have any questions you can call me at the number indicated at the heading of this letter thank you for your cooperation sincerely yours eee ss barbara l harris acting director eo examinations enclosures technical_advice_memorandum technical_advice_memorandum sanitized copy notice publication internal_revenue_service national_office technical_advice_memorandum date e o exams programs and review internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference legend foundation partnership year1 year2 date ssue should the first-tier excise_taxes under sec_4945 on trust's failure to distribute income for the years at issue be abated in accordance with sec_4962 facts trust is a sec_501 organization established in year and classified as a private_foundation as described in sec_509 trust began as a grantor_trust payments from which were payable only to grantor and then after grantor's death trust became an irrevocable_trust trust was funded with corporate stock of the company under the trust agreement trust will liquidate the stock and distribute the proceeds to foundation foundation is exempt from income_tax under sec_501 and is classified as a private_foundation within the meaning of sec_509 foundation’s purpose is to make grants to c organizations trust has provided grants to foundation every year since year upon the completion of the series of distributions from partnership then to foundation trust will terminate trust has two trustees neither trustee has experience knowledge or understanding of the federal tax applicable to private_foundations both trustees are also members of the board_of directors of foundation trust engaged a law firm which assists trust in other legal matters to prepare its application_for exemption and to assist with the preparation of its form_990-pf for year in the years immediately following year trust engaged a certified_public_accountant to prepare its annual tax returns and advise it on other tax matters particularly those concerning its tax exempt and private_foundation_status and reporting requirements the trustees relied upon these professionals to inform them of all filing and administrative requirements according to the filed abatement request both the law firm and the cpa were aware of all relevant facts and circumstances giving rise to the expenditure_responsibility requirements trust did not enter into a formal written_agreement with foundation concerning the grant payments trust represents that the requirement to enter such a written_agreement or to otherwise exercise expenditure_responsibility with respect to the grants to foundation was never brought to the attention of the trustees by either the law firm or the cpa in year2 trust engaged a second cpa at a different firm to assist it with its tax compliance responsibilities beginning with its form_990-pf filing for year1 during the preparation of this form_990-pf the second cpa discovered the error specifically a written_agreement containing the terms of the grant and express requirements that any portion of the investment not used for the specific purpose of the grant be repaid was not signed by foundation and foundation did not provide an annual report stating that it has complied with the terms of the grant trust states that during the years in question however no portion of the funds granted were used for purposes other than those intended by the grant and foundation has complied with the terms of the grant also while no written reports were made the trustees’ positions as members of the board_of foundation provided them with the knowledge that the funds were being used in the intended manner trust also failed to include an annual report from foundation in its form_990-pf filings for the years in questions since none were provided by foundation trust entered into a written grant agreement with foundation effective as of the start of year the grant agreement contains all of the terms required in order to meet the expenditure_responsibility requirements of sec_4945 as set forth in sec_53_4945-5 once the second cpa informed trust that it had failed to exercise the technical requirements of expenditure_responsibility during the preparation of the year1 returns in early year2 trust immediately took corrective action gathering the appropriate information from foundation and filing form_4720 return of certain excise_taxes under chapter and to voluntarily report its noncompliance trust also implemented controls to ensure that it complies with the expenditure_responsibility requirements for all future grants trust took the following corrective steps trust on its timely filed year1 return included the required reports with respect to the grant payments made to foundation for the years in question on its timely filed form_990-pf for year1 trust on date obtained reports from foundation covering the years in question containing the required statements that foundation has complied with the terms of the grant law sec_4945 imposes a tax equal to percent on each taxable_expenditure to be paid_by the private_foundation r c sec_4945 provides that there is hereby imposed on the agreement of any foundation_manager to the making of an expenditure knowing that it is a taxable_expenditure a tax equal to percent of the amount thereof unless such agreement is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any foundation_manager who agreed to the making of the expenditure sec_4945 provides that there shall be additional taxes --on the foundation--in any case in which an initial tax is imposed by subsection a on a taxable_expenditure and such expenditure is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount of the expenditure the tax imposed by this paragraph shail be paid_by the private_foundation sec_4945 defines taxable_expenditure as an amount_paid by a private_foundation as a grant to an organization unless such organization is described in sec_509 or or it is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h_r c sec_4945 provides that expenditure_responsibility referred to in sec_4945 means that the private_foundation will assert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4963 provides that if any taxable_event is corrected during the correction_period for such event then any second_tier_tax imposed with respect to such event including interest additions to the tax and additional_amounts shall not be assessed and if assessed the assessment shall be abated and if collected shail be credited or refunded as an overpayment sec_4962 provides that if it is established to the satisfaction of the secretary that ataxable event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_4963 defines correction_period as the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency sec_6651 provides that in addition to the tax --in case of failure--to file any return required under authority of subchapter_a of chapter other than part ill thereof subchapter_a of chapter relating to distilled_spirits wines and beer or of subchapter_a of chapter relating to tobacco cigars cigarettes and cigarette papers and tubes or of subchapter_a of chapter relating to machine guns and certain other firearms on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6656 provides that in the case of any failure by any person to deposit as required by this title or by regulations of the secretary under this title on the date prescribed therefor any amount of tax imposed by this title in such government depository as is authorized under sec_6302 to receive such deposit unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be imposed upon such person a penalty equal to the applicable_percentage of the amount of the underpayment sec_53_4945-1 provides that if the expenditure is taxable only because of a failure to obtain a full and complete report as required by sec_4945 or because of a failure to make a full and detailed report as required by sec_4945 correction may be accomplished by obtaining or making the report in question in addition if the expenditure is taxable only because of a failure to obtain a full and complete report as required by sec_4945 and an investigation indicates that no grant funds have been diverted to any use not in furtherance of a purpose specified in the grant correction may be accomplished by exerting all reasonable efforts to obtain the report in question and reporting the failure to the internal_revenue_service even though the report is not finally obtained sec_53_4945-5 provides that in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds for any activity for any purpose other than one specified in sec_170 sec_53_4945-5 stipulates that the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant or any portion thereof is received an all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated sec_53_4945-5 provides that to satisfy the report making requirements of sec_4945 a granting foundation must provide the required information on its annual information_return for each taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 sec_53_4955-1 provides that the act of agreeing to a political_expenditure by a foundation_manager will be considered to be due to reasonable_cause if that manager receives a reasoned written legal opinion an opinion will be considered reasoned if it addresses the facts and applicable law the opinion is will not be considered reasoned if it does nothing more than recite the facts and express a conclusion sec_53_4963-1 defines first_tier_tax as any_tax imposed by subsection a of or a first_tier_tax may also be referred to as an initial tax hn sec_53_4963-1 defines second_tier_tax as any_tax imposed by subsection b of or a second_tier_tax may also be referred to as an additional tax sec_53_4963-1 provides that the correction_period with respect to any taxable_event shall begin with the date on which the taxable_event occurs and shall end days after the date of mailing of a notice_of_deficiency under sec_6212 with respect to the second_tier_tax imposed with respect to the taxable_event subparagraph provides that the correction_period may be extended by any period which the commissioner determines is reasonable and necessary to bring about correction of the taxable_event in 469_us_241 n the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference to show reasonable_cause the taxpayer must demonstrate that he exercised ‘ordinary business care additionally and prudence boyle u s pincite quoting sec_301_6651-1 the court stated this case is not one in which a taxpayer has relied on the erroneous advice of counsel concerning a question of law courts have frequently held that reasonable_cause is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even when such advice turned out to have been mistaken citing 547_f2d_393 ca7 204_f2d_19 ca7 198_f2d_558 ca5 haywood lumber mining co v commissioner f 2d pincite orient investment finance co v commissioner u s app d c pincite f 2d pincite hatfried inc v commissioner f 2d pincite girard investment co v commissioner f 2d pincite dayton bronze bearing co v gilligan fed ca6 this court also has implied that in such a situation reliance on the opinion of a tax adviser may constitute reasonable_cause for failure_to_file a return citing 321_us_219 64_sct_511 88_led_684 the court goes on to state when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place 178_f2d_769 cir holds that a corporation’s failure_to_file a personal holding surtax return did not incur a percent penalty since it had reasonable_cause to not file by relying on a competent certified accountant to prepare the proper returns the accountant did not inform the taxpayer of its need to file these returns despite being hired to prepare the taxpayer's returns and being fully informed of all the information necessary to know you needed to file the forms 162_f2d_628 cir provides that there will be no penalty for failing to file the personal_holding_company return when the taxpayer made full disclosure of all relevant facts that would establish it as a personal_holding_company to its outside tax_return_preparer who then did not file the return 166_f2d_601 d c cir provides that there was reasonable_cause for failure_to_file personal_holding_company returns when advisors had all information necessary to make the determination as to whether or not the returns were required l d cau116_fsupp_835 d del provides that the failure_to_file a withholding_tax return was do to reasonable_cause where the taxpayer's outside advisor advised that no withholding_tax was due 349_fsupp_188 w d va primarily discussed the reasonableness of relying upon in-house counsel rather than outside counsel when determining reasonable_cause in relying on such advice for purposes of sec_6651 and sec_6656 the court determined that reliance on in-house counsel constitutes reliance on counsel and not an act of the organization itself therefore reasonable_cause existed and no penalty should be assessed the court also noted the distinction between penalty and the initial tax when determining the assessment of a tax 198_f2d_558 cir states that the delinquency penalty did not apply for the late filing of returns where the corporation had initially received advice that no returns were due but later found out that this advice was incorrect and filed delinquent returns in 136_tc_585 the court determined that there was no reasonable_cause for the failure to report dollar_figure million in income when the taxpayer had provided its tax preparer with all of the information for it to know that the taxpayer had earned that income the court noted that the tax preparers failure to report the income on the return does not constitute professional advice on which the taxpayer could rely for not reporting the income 93_tc_35 involved the imposition of taxes under sec_4945 for failure to exercise the expenditure responsibilities found under h in this case the taxpayer shared a founder with the organizations to which it made grants and was fully aware of the activities and expenditures of those organizations throughout the time period in question the taxpayer in the case did not make the grants conditional upon a written_agreement nor did they require annual reports or submit any annual reports as part of their form_990-pf flings the taxpayer noted that the spirit of the regulations was followed and that the errors were only technical in nature the court disagreed stating that the initial tax is a spur designed to remind the foundation that it has been remiss subsequent compliance with the rules enables the foundation to avoid the real whip of sec_4945 but cannot undo the punishment for its initial infraction the court determined that even if no expenditures were used inappropriately the failure to comply with the regulations and file the appropriate paperwork warranted imposition of the first-tier tax under sec_4945 in rembusch v commissioner 38_tcm_310 the court held that the taxpayer has the burden of showing that a failure_to_file timely returns was due to reasonable_cause and not willful neglect a mere showing that the delinquency in filing the returns was not due to willful neglect is not sufficient and that there must also be reasonable_cause in de belaieff v commissioner 15_tcm_1426 the court held that ignorance of the law does not constitute reasonable_cause the taxpayer had shown that failure_to_file returns was not due to willful neglect but was instead due to ignorance of the law the taxpayer received advice from her attorneys regarding the tax treatment of income items which at the time of the advice was correct subsequently for the years at issue there was a change in the law and taxpayer continued to treat the items as nontaxable even though they were now taxable the court found that even though taxpayer had legal representation the failure by the attorneys to provide advice and the failure by the taxpayer to seek advice did not constitute reasonable_cause h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess provide that where the foundation or foundation_manager can establish that there was reasonable_cause for such a violation and that there was no willful neglect of the rules the internal_revenue_service is to have discretionary authority to relieve the foundation or manager from the first-tier penalty tax provided that the violation is corrected in the manner required in order to avoid liability for second-tier taxes a violation which was merely due to ignorance of the law cannot qualify for such abatement delegation_order no delegates authority to abate substantial first-tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount’ is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the key district_office involved see irm analysis for first tier taxes to be abated under sec_4962 the tax assessed must be from a taxable_event due to reasonable_cause and not due to willful neglect and the taxable_event must be corrected within the correction_period for such event here trust’s four transfers of funds to foundation are taxable_expenditures within the meaning of sec_4945 and do not satisfy the requirement of sec_4945 trust through the counsel of its new cpa recognized that it had failed to meet the technical requirements for expenditure_responsibility on these grants trust’s failure occurred despite the use of prior counsel that failed to advise trust of its obligations while being fully aware of the circumstances of the grants trust then corrected the failure to exercise expenditure_responsibility for the years in question as defined in sec_4963 without prior notice from the service thus within the applicable_period for correction sec_53_4963-1 trust then promptly filed these reports with its timely filed form_990-pf for the final year in question trust also filed a form_4720 seeking abatement of the taxes on taxable_expenditures under sec_4962 abatement of taxes under sec_4962 requires that the failure to comply with the tax law was due to reasonable_cause and not from willful neglect and that trust correct its non- compliance within the applicable correction_period there is no contention that trust’s failure was due to willful neglect or that trust has not corrected within the applicable correction_period it is not enough to show that the mistake was merely not due to willful neglect trust must also show that it was due to reasonable_cause rembusch 38_tcm_310 reasonable_cause is not defined in sec_4962 the supreme court however noted that to show reasonable_cause trust must demonstrate that it acted with ordinary business care and prudence boyle u s pincite the supreme court goes on to state that when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice boyle u s pincite the technical requirements underlying expenditure_responsibility constitute four pages of regulations and are a matter of tax law akin to whether a liability exists while trust's trustees lacked the knowledge or the expectation that such written products would be needed given their lack of knowledge and experience as well as their close relationship with foundation ignorance of the law does not justify abatement trust also cannot be said to have relied upon the written advice of an attorney or accountant that no expenditure responsibilities were required trust contends that it provided full information to its counsel and the lack of advice to make the appropriate written agreements and reports was reliance on the advice of counsel that such reports were not required this argument contradicts the outcome in 136_tc_585 however that case stated that even though the taxpayer gave the tax preparer all the appropriate information the fact that the preparer failed to include the amount in the income of the taxpayer does not constitute advice from counsel that such an inclusion is not necessary trust cannot rely on the lack of advice to perform certain acts as advice that such acts are not necessary this result is consistent with that found in mannheim charitable_trust 93_tc_35 where the court states that the initial tax is a sour designed to remind the foundation that it has been remiss subsequent compliance with the rules enables the foundation to avoid the real whip of sec_4945 but cannot undo the punishment for its initial infraction trust's subsequent correction and informing of the service removes it from liability for any second-tier taxes that are the true teeth of the excise_tax but such correction is not enough to absolve it of the need for the much smaller first_tier_tax they seek to abate trust asserts that the incorrect completion of the form_990-pf by a qualified_tax preparer who has all of the necessary information constitutes advice of counsel that may be relied upon when determining that reasonable_cause exists for not completing a requirement of chapter trust points to several cases interpreting the phrase reasonable_cause in the context of penalties in the tax code as evidence to how such term should be construed for sec_4962 purposes since no further definition is provided for such term under sec_4962 within the regulations or elsewhere trust's argument is unpersuasive however since its argument relies entirely on case law for tax penalties and additional taxes rather than the imposition of an initial tax the earliest of the cases cited by trust include 178_f2d_769 and 162_f2d_628 both of which establish that the taxpayer provided ail of the relevant information to its professional tax preparer having the necessary competencies to prepare the taxpayer's taxes and when that tax preparer failed to file a specific holding_company return the taxpayers were deemed to have exercised reasonable care in determining whether that return was necessary the cases provide that relying on a fully informed competent tax preparer to file the appropriate returns is ordinary business care and prudence thus constituting a reasonable_cause for not filing the appropriate return trust cites to several other cases maintaining this same holding e g 166_f2d_601 and l d cau116_fsupp_835 trust also cites to cases interpreting reasonable_cause under the penalties for failure_to_file and underpayment found in sec_6651 and sec_6656 in 349_fsupp_188 the court determined that when assessing the penalties found in sec_6651 and sec_6656 reasonable_cause is shown when in-house counsel incorrectly determines the proper returns and amounts owed to the service causing a delinquent filing or underpayment the court noted that a company may rely on in-house counsel the same as it may rely on the advice of outside counsel as to hold otherwise would put an undue burden on smaller companies that cannot afford outside counsel or in-house counsel dedicated solely to legal questions the fact that it was prepared by in-house counsel does not remove the fact that the taxpayer received advice upon which it relied the court in 198_f2d_558 also held that when incorrect outside advice created a delinquent_return the receiving of advice from fully informed competent counsel constitutes reasonable_cause a trust’s protest is unpersuasive however because all of the authority upon which it relies regards the imposition of an additional penalty beyond the initial tax rather than the assessment of the initial tax itself as we have in this situation in all of the cases cited by trust the taxpayer in those cases paid the initial tax and associated interest the court in hatfried inc f 2d pincite emphasized that the case at hand dealt with a penalty for an act that is personal and intentional here the tax imposed on trust requires no such personal or intentional failure to act in order to be imposed in fact 93_tc_35 provides that the expenditure responsibilities under sec_4945 is to be strictly maintained and that the fact that no negative outcome intentional or not occurred does not remove the requirement and excise_tax thereon additionally the court in burruss land lumber f_supp pincite cites 317_us_492 stating it is not the purpose of the law to penalize innocent errors made despite the exercise of reasonable care such errors are corrected by the assessment of the deficiency of tax and its collection with interest for the delay emphasis added the tax in question is not the penalty in this case but instead it is the assessment of the deficiency of the tax by the foundation for failing to follow the required expenditure responsibilities thus even the cases cited by trust suggest that the tax owed here would not be abated the court in hans mannheimer again comments that the initial tax is a spur designed to remind the foundation that it has been remiss subsequent compliance with the rules enables the foundation to avoid the real whip of the tax but cannot undo the punishment for its initial infraction the real whip of the tax referred to in hans mannheimer is the second tier taxes found in chapter such as the one hundred percent tax on foundations for failing to correct a taxable_expenditure see sec_4945 and sec_53_4963-1 these cases cited by trust then provide that a distinction exists as between an initial tax and a penalty incurred as an additional tax the service is not attempting to impose an additional tax on trust either under sec_4945 or on a manager under sec_4945 the distinction between the penalties discussed in the cases cited above and the initial tax imposed here is further emphasized when evaluating the statutory language provided in the various code sections from which the trust draws sec_6651 and sec_6656 state within the section itself that the penalty is to be imposed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect no such language can be found within sec_4945 this tax is meant to be applied strictly upon the occurrence of such an event see 93_tc_35 looking at sec_4945 further illustrates that congress had the ability to add language similar to that found in sec_6651 and sec_6656 had it chosen to make imposition of such tax dependent upon the taxpayer’s reasonable_cause or lack thereof sec_4945 imposes a tax on the foundation_manager who agrees to a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause having such conditional language in sec_6651 sec_6656 and sec_4945 and not in sec_4945 demonstrates congress’ intent to apply a different standard for the initial imposition of the tax on the foundation and the imposition of any penalties or tax on foundation managers furthermore the added language for foundation managers must be a lower standard than that found in sec_4962 or there would be no imposition of a tax on a foundation when there was no tax on the foundation_manager if congress had intended this consequence it would not have used different language in the initial standard for the foundation and the foundation managers as it has done also despite trust’s contention that reasonable_cause should be interpreted consistently throughout it fails to address the interpretation of reasonable_cause under the foundation_manager code excise_taxes in chapter even going so far as to dismiss these interpretations without stating proper cause see trust's letter dated date fn pg while the foundation_manager taxes differ from the taxes imposed on the foundations as discussed above they are first tier taxes within chapter that were contemplated at the same time as the first tier taxes imposed on the foundation given this proximity to the tax in question the understanding of reasonable_cause in these sections is arguably more relevant sec_53_4955-1 provides that the advice of counsel must be a written legal opinion that addresses the facts and the law and not a recitation of facts with a conclusion in trust’s case it is arguing that the preparation of the return constitutes the legal advice of counsel the check box on the return that trust points to as the advice of counsel is merely the stating of a conclusion with no reasoned analysis trust cannot argue for drawing from other parts of the code to determine the meaning of sec_4962 and omit the most relevant references to reasonable_cause in its analysis the advice of counsel in order to constitute reasonable_cause must be more than the checking of a box in the preparation of a return trust contends that the preparing of the form_990-pf in a manner indicating that no such expenditure responsibilities are necessary constitutes advice from counsel while it may be sufficient to note that a professional tax preparer with full knowledge of the relevant facts improperly completed a tax_return in order to avoid the imposition of a penalty that standard cannot hold true for the imposition of the initial tax considered the argument that not declaring certain money as income for tax purposes on an individual tax_return cannot be said to be the advice of counsel despite the preparation of the return by a fully informed professional tax preparer the court noted that the individual knew that he had gained such money and that the individual was put on notice by knowing of the income additionally the court said that in order to constitute advice of counsel the advice needed to include analysis and a conclusion that would provide substantive advice and that the preparation of a return does not rise to this level here trust was aware of the payments to the private_foundation and was aware that the organization was a private_foundation and not a public charity furthermore the preparation of trust's return no more constituted an analysis and conclusion providing substantive advice than does an individual’s return in 136_tc_585 the court based on the foregoing facts we find that the sec_4945 taxes on taxable_expenditures due to failing to meet the technical requirements for expenditure_responsibility are not abated under sec_4962 since trust did not have reasonable_cause for such failure a copy of this memorandum is to be given to trust sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
